DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    DIEGO MERA and Z TRIM, INC.,
                            Appellants,

                                      v.

                AMERICAN EXPRESS NATIONAL BANK,
                            Appellee.

                                 No. 4D21-46

                               [March 24, 2021]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carol-Lisa Phillips, Judge; L.T. Case No.
19-004520 CACE (25).

  David A. Strauss of The Strauss Law Firm, P.A., Fort Lauderdale, for
appellants.

  Zoran D. Jovanovich of Zwicker & Associates, P.C., Deerfield Beach, for
appellee.

                       CONFESSION OF ERROR

PER CURIAM.

   Appellee confesses that the trial court erred in denying the motion to
compel arbitration. The order is reversed and remanded. The trial court
shall enter an order granting the motion to compel arbitration.

   Reversed and remanded.

LEVINE, C.J., WARNER and CIKLIN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.